DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 and 12 recite “weight each object based on the degree to which each object meets predetermined requirements of the technical installation.” However, there is no support of “predetermined requirements.” The specification mentions requirements (see ¶ [0074]) but nothing about predetermined. 
Claims 2-11, 13-20, depend upon claims 22 or 12 and are rejected based on dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-13, 15-21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable by Datta et al. (U.S. Patent 7,328,420) in view of Okude et al. (U.S. Patent 5,187,668) and Chowdhury et al. (U.S. Patent 6,876,958).
Regarding claim 22, Datta teaches a system for optimizing an arrangement of objects formed from at least one structure in order to use said objects to design a technical installation, the system comprising: 

make an association between each selected object of the objects and at least one subarea of the technical installation (see col. 2, lines 30-50, “One or more selectable options may be displayed for the circuit designer that automatically launch a computer aided design tool that can be used to make settings adjustments to address the problems identified by the optimization assistance tool”); 
automatically perform at least one or rotating, tilting, sorting, and rearranging the objects to optimize the arrangement of the selected objects (see col. 14, lines 32-52, “Sometimes no action is required on the part of the circuit designer. For example, recommendations from the optimization assistance tool may not require any action on the part of the circuit designer because the recommended action has already been taken. In some instances, actions that would otherwise be recommended are not applicable, because they are not valid for the design in question. An illustrative screen 152 that optimization assistance tool 32 can display for the circuit designer in a situation in which no action is required is shown in FIG. 9. In the example of FIG. 9, the "recommendation" is to turn on the register packing option to reduce logic element usage. As indicated by instruction 154, no action is required, because the current value of the "register packing" setting is "minimize area." No further decrease in area is possible in this example, so the circuit designer need not take any actions to change the register packing setting. As shown by icon 156, the optimization assistance tool 32 can display a visual indicator to the circuit designer to indicate that the current setting is acceptable and that no changes to this setting are recommended.”; see col. 17, lines 22-28, “If desired, the optimization assistance tool 32 may be used to make changes directly, without launching other computer aided design tools 12. When the optimization assistance tool 32 serves as a design/constraint editor in this way, the circuit designer need not always immediately launch tools such as design and constraint entry aid 16 to make settings adjustments.” See col. 10, lines 55-67, “the optimization assistance tool is preferably able to assist the circuit designer in the optimization process by helping the circuit designer make appropriate adjustments to certain settings in the computer aided design tools. The settings are typically settings associated with design constraints such as timing constraints, power consumption constraints, noise level constraints, area constraints, location constraints, etc. Settings may be global or local.”); within the at least one subarea based on the 
Datta do not expressly disclose wherein the optimization device is configured to iteratively perform optimization of the arrangement of the selected objects such that the arrangement of the selected objects complies with the at least one requirement and the at least one arrangement condition.
However, Okude teaches wherein the optimization device is configured to iteratively perform optimization of the arrangement of the selected objects such that the arrangement of the selected objects complies with the at least one requirement and the at least one arrangement condition (see col. 7, lines 38-50, “This placement interchange and evaluation of the evaluation function value H are repeated until the placement improvement is unrecognizable a predetermined number of times. As a result, placement positions are determined. It is thus possible to obtain placement positions resulting from statistically approximating and evaluating the height of the wiring region which exerts a direct influence upon the area.”).

Datta and Okude do not expressly disclose, however, Chowdhury teaches wherein the solver program, when executed by the optimizer causes the optimizer to: 
weight each object based on the degree to which each object meets predetermined requirements of the technical installation, wherein the predetermined requirements are based on at least one of: properties of each objects, arrangement conditions derived from the relationships of each object among one another, and dimensions of the technical installation (see col. 7, lines 30-45, “In an embodiment, the constraints table includes the following pre-defined parameters: (1) maximum case weight; (2) maximum item counts; (3) maximum case fill; (4) maximum layers; (5) item specific values; and (6) cartons specific values. The value of each of these parameters depends on the application in which the embodiment of the present invention is employed, as well as, in some instances, the value of the other constraints. Selection of constraint value is made by one of ordinary skill in the art with reference to the particular application. These pre-defined parameters are discussed further below. In other embodiments, other pre-defined parameters are included in the constraints table. Information included in the constraints table may be included in other tables as well. For example, information about item types may be contained in item-related tables as well.” col. 9, lines 12-25, “In embodiments, a "first layer"/"no layer restriction" may be used. For example, in an embodiment, items may be assigned a maximum layer value of "1" to reflect that the item must be packed on the first layer of a case or a maximum lawyer value of "0" to reflect that the item may be packed on any layer in the case. In other embodiments, items may be assigned a particular value to reflect the highest layer in which the item may be packed.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Datta and Okude by adapting the teachings of Chowdhury for optimization of items in a bounded space (see Chowdhury col, 1, lines 19-25).


However, Okude teaches wherein the objects formed from at least one structure represent at least one of a geometric shape, a two-dimensional shape, and a three-dimensional shape (see col. 2, lines 28-53, “a placement optimization system aided by CAD according to a second aspect of the present invention comprises input means for inputting circuit connection information including a plurality of placement elements and shape information of the above described placement elements”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Datta and Bois by adapting the teachings of Okude for determining optimum place positions of elements (see col. 1, lines 49-60 of Okude).

Regarding claim 4, Datta does not expressly disclose wherein the arrangement represents at least one of an areal, a spatial, and temporal arrangement of the objects.
However, Okude teaches wherein the arrangement represents at least one of an areal, a spatial, and temporal arrangement of the objects (see col. 1, lines 62-67 to col. 2 lines 1-6 “placement optimization means for optimizing placement positions of placement elements by evaluating the height of a wiring region statistically approximated from the distribution of the degree of wiring crowdedness”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Datta and Bois by adapting the teachings of Okude for determining optimum place positions of elements (see col. 1, lines 49-60 of Okude).

Regarding claim 5, Datta teaches wherein the arrangement represents a traction engine plan and/or a chipset plan (see col. 4, lines 56-67, “to design circuits”). 

Regarding claim 6, Datta does not expressly disclose wherein the at least one subarea of the installation is made up of subcomponents of the installation interacting at least one of geometrically depending on shape, areally, spatially, temporally, and functionally. 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Datta and Bois by adapting the teachings of Okude for determining optimum place positions of elements (see col. 1, lines 49-60 of Okude).

Regarding claim 7, Datta does not expressly disclose wherein the optimization of the arrangement of the objects is performable only within a frame that is prescribable by means of the parameters.
However, Okude teaches wherein the optimization of the arrangement of the objects can be performed only within a frame that is prescribable by means of the parameters (see col. 3, lines 57-66, “In accordance with the first aspect of the present invention, the height of the wiring region statistically approximated from the distribution of the degree of wiring crowdedness, which is set on the basis of circuit connection information, is evaluated. Therefore, the labor of defining optimum values of a plurality of coefficients included in the evaluation function with respect to the circuit scale can be saved, and in addition, it is possible to optimize placement by evaluating the height directly relating to an area which is the original object”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Datta and Bois by adapting the teachings of Okude for determining optimum place positions of elements (see col. 1, lines 49-60 of Okude).
Regarding claim 8, Datta teaches wherein the solver program is a problem solving system for modeling and solving optimization problems using mathematical optimization (see col. 2, lines 6-15, “An optimization assistance tool may analyze the data supplied by the circuit designer and the output from the computer aided design tools to determine potential problems”). 

Regarding claim 10, Datta teaches which comprises at least one of the following components: an automation installation, a production installation, a power installation, a photovoltaic installation, and a machine (see Fig. 1). 
Regarding claim 11, Datta teaches which comprises at least one of the following components: a vehicle, a mobile machine (see Fig. 1), and an aircraft. 
Regarding claim 12, is an independent method claim corresponding to system claim 22, therefore it is rejected for the same reasons as claim 22.
Regarding claim 13, 15, 16, 17, 18, 19, and 20 are dependent method claim corresponding to system claim 2, 4, 5, 6, 7, and 9 above, therefore it is rejected for the same reasons as claim 2, 4, 5, 6, 7, 8 and 9.


Claim(s) 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Datta et al. (U.S. Patent 7,328,420) in view of Okude et al. (U.S. Patent 5,187,668) and Chowdhury et al. (U.S. Patent 6,876,958), as applied to claim 22 and 12 above, further in view of Liu et al. (U.S. Patent 6,108,680)
Regarding claim 3, Datta, Okude, and Chowdhury do not expressly disclose wherein the objects are formed with interleaved structures. 
However, Liu teaches wherein the objects are formed with interleaved structures (see col. 5, lines 50-67 Note that the Interleaved/Retimed (IR) structure of FIG. 5(b) performs the identical function as the traditional structure of FIG. 5(a) with the same sample rate, but requires only 40% of the adders.)

Regarding claim 14, is a dependent method claim corresponding to system claim 3 above, therefore it is rejected for the same reasons as claim 3.

Response to Arguments
Applicant’s arguments in regards to rejections of claims 2-20, and 22 have been considered but are not persuasive.
Applicant argues that Datta doesn’t disclose “automatically at least one of rotating, tilting, sorting, and rearranging the objects to optimize” and argues that Datta does not disclose the automatic rotating, tilting, etc, being performed. Applicants argue that no action required of the circuit designer is not the same as automatic.
Examiner disagrees. The ordinary definition of automatic, is working by itself with no direct control. In this case, Datta’s rearranging is done automatically because it does it without outside control. In other words, Datta states that the rearranging it automatically performed because no action is required by the circuit designer, the optimizer rearranges circuit by area constraints, see col. 14, lines 32-52, “Sometimes no action is required on the part of the circuit designer. For example, recommendations from the optimization assistance tool may not require any action on the part of the circuit designer because the recommended action has already been taken. In some instances, actions that would otherwise be recommended are not applicable, because they are not valid for the design in question. An illustrative screen 152 that optimization assistance tool 32 can display for the circuit designer in a situation in which no action is required is shown in FIG. 9. In the example of FIG. 9, the "recommendation" is to turn on the register packing option to reduce logic element usage. As indicated by instruction 154, no action is required, because the current value of the "register packing" setting is "minimize area." No further decrease in area is possible in this example, so the circuit designer need not take any actions to change the register packing setting. As shown by icon 156, the optimization assistance tool 32 can display a visual indicator to the circuit designer to indicate that the current setting is acceptable and that no adjustments to certain settings in the computer aided design tools. The settings are typically settings associated with design constraints such as timing constraints, power consumption constraints, noise level constraints, area constraints, location constraints, etc. Settings may be global or local.” 
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194